Ed. F. McFaddin, Associate Justice, dissenting. I dissent from the modification. The Trial Court was invested with broad discretion; and I do not find that such discretion was abused in arriving at the figure of $7,500.00 for the bond forfeiture. The facts in the case at bar are somewhat similar to those in Hickey v. State, 150 Ark. 304, 234 S. W. 168; and what was there said as to the discretion of the Circuit Court applies to the case at bar: “ It is conceded that under the statute it is a matter of discretion with the court whether or not the penalty of the bond, or any part thereof shall be remitted, but the contention is that, on the facts recited in the answer, the refusal of the court to remit any part of the bond constituted an abuse of discretion. The statute plainly lodges a discretion in the trial court to determine whether or not the sum mentioned in the bond, or any part thereof, shall be remitted, and this discretion should be fairly exercised upon the facts of a given case. The mere fact that the principal in the bond has been surrendered into custody by the bail does not entitle the bail, as a matter of right, to a remission of the penalty of the bond. 6 Corpus Juris 1053. “The substance of the answer is nothing more than that appellant, at his own expense, returned the principal in the bond to custody, and, as before stated, this does not necessarily call for a remission of the penalty. It devolved upon appellant to establish facts to justify favorable action in the exercise of the discretion authorized by the statute, and, even if the facts set forth in the answer are accepted as true, that does not necessarily show an abuse of the court’s discretion.” There is also an annotation in 84 A.L.R. 420 entitled: “Right of bail to relief from forfeiture of bond or recognizance in event of subsequent surrender or production of principal”; and the Hickey case, and also cases from a score of other jurisdictions, are cited to sustain the rule: ‘ ‘ The statutes authorizing the court to remit the penalty of a forfeited bail bond or recognizance when the principal has been produced or has surrendered generally leave the matter of granting such relief to the sound discretion of the court. ’ ’ In the case at bar, this Court is exercising its discretion instead of respecting the discretion exercised by the Trial Court.